Citation Nr: 1616858	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  13-22 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1976 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in pertinent part, denied entitlement to service connection for a bilateral hearing loss disability.

This issue was previously before the Board in May 2015.  At that time the Board reopened the claim for hearing loss and remanded it for additional development. There has been substantial compliance with the Board's remand directives. Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  As directed by the Board, the RO obtained all VA outpatient records dated since April 2010. The RO also obtained a medical opinion from a VA audiologist, which addressed all issues raised by the Board.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has indicated that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).


FINDINGS OF FACT

1. The Veteran has a current bilateral hearing loss disability.

2. The Veteran experienced acoustic trauma during service.

3. The Veteran's bilateral hearing loss symptoms were not chronic in service and have not been continuous since service separation, and the hearing loss disability did not manifest to a degree of 10 percent within one year of service separation and is not related to exposure to acoustic trauma or other injury or event in service.




CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, a letter sent in April 2010 informed the Veteran of what evidence was required to substantiate his claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is harmless and nonprejudicial to the Veteran. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied. All available service treatment records were obtained.  VA medical records and private medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim. 

The Veteran underwent VA examinations in August 2010 and January 2016 to obtain medical evidence regarding the nature, etiology, and severity of the claimed disabilities.  The Board finds the VA examinations and addendums adequate for adjudication purposes.  The examinations were performed by audiologists based a solicitation of history and symptomatology from the Veteran and an examination of the Veteran.  The examination reports are accurate and fully descriptive.  The January 2016 examination includes an opinion as to whether the disabilities are related to the Veteran's service, accompanied by a full rationale and responsive to the Board's prior remand directives. As such, the Board finds that the Veteran has been afforded adequate examinations.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the claimed disability has been met. See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.

Service Connection 

The Veteran contends that he incurred hearing loss as a result of noise exposure during service.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service. 38 C.F.R. § 3.303(d) (2015). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

Under 38 C.F.R. § 3.303(b) (2015), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology. Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b) (2015).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, established that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 21, 1946, certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, are presumed to have been incurred in service if they manifested within one year of separation from active duty. 38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2015). See also Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (sensorineural hearing loss is an organic disease of the nervous system).  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified puretone and speech recognition criteria. Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  See Hensley  v. Brown, 5 Vet. App. 155, 158 (1993). The determination of whether a Veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385. 

 For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007). Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 
§ 3.102 (2015).

The Veteran's military records indicate that he served as a signalman. The RO has conceded acoustic trauma as consistent with this military occupational specialty. In addition, the Veteran's separation examination report shows that he had decreased hearing in the low frequency range, as discussed below. Therefore, an in-service injury is shown. 

The Board finds that the Veteran has a current bilateral hearing loss disability under 38 C.F.R. § 3.385.  The August 2010 VA audiology examination reflects thresholds above 40 hertz in all frequencies bilaterally. 

The Veteran's service treatment records show that on audiological evaluation during his entrance examination in April 1976, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
0
5
LEFT
0
0
0
0
5

On the audiological evaluation during his service separation examination in April 1980, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
5
5
10
35
LEFT
10
5
5
5
10

The examiner noted that the Veteran had decreased hearing in the low frequency range.  The Veteran denied a history of hearing loss and ear, nose or throat trouble on the April 1980 report of medical history. 

The Veteran initially filed for service connection for bilateral hearing loss in November 1980. He was afforded a VA examination in January 1981, and the examiner noted that audio was done and had excellent bilateral test results.  The impression was that the Veteran had minimal sensory decrease, especially at 4000 Hz, with better than average hearing.  Another consultation sheet also from January 1981 noted that the hearing for pure-tone thresholds from 250- 8000 hertz was within normal limits, speech intelligibility good and there was no tone decay. The impression was hearing within normal limits both ears.  On the authorized audiological evaluation in January 1981, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
--
20
LEFT
10
15
10
--
10

On the authorized audiological evaluation in April 1982, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
--
40
LEFT
15
15
20
--
35

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear. There is no indication of whether the speech discrimination test was the Maryland CNC. The VA examiner diagnosed the Veteran with mild high frequency sensorineural hearing loss, bilaterally.

In March 2006, June 2007, and June 2008 VA treatment notes, the Veteran reported having difficulty hearing what others say.

On the authorized audiological evaluation in January 2004, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
35
50
LEFT
10
10
10
25
45

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 100 percent in the left ear. There is no indication whether the speech recognition tests was the Maryland CNC. The audiologist noted that the Veteran reported occasional difficulty hearing. The audiologist diagnosed the Veteran with mild to moderate mixed hearing loss from 250 to 3000 Hz and moderate/moderately-severe hearing loss from 4000 to 8000 Hz in the right ear. The audiologist also diagnosed the Veteran with essentially normal hearing sensitivity from 250 to 3000 Hz and moderate sensorineural hearing loss from 4000 Hz to 8000 Hz in the left ear.

In a June 2004 VA otolaryngology note, the Veteran reported that his hearing has been decreasing in the past several years.  The otolaryngologist indicated that the Veteran had mixed hearing loss, with possible early stage of otosclerosis.

In a January 2005 VA audiology note, the VA audiologist diagnosed the Veteran with mild to moderate mixed hearing loss in the right ear, and mild to moderate sensorineural hearing loss from 3000 Hz to 8000 Hz in the left ear. 

On the authorized audiological evaluation in August 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
85
70
70
LEFT
45
45
40
50
55

Speech audiometry revealed speech recognition ability of 64 percent in the right ear and of 56 in the left ear. The August 2010 VA examiner stated that the Veteran's auditory responses were inconsistent, and his speech reception thresholds and pure-tone averages did not agree. The VA audiologist noted that there was evidence that the Veteran was exaggerating his hearing ability. He noted that upon retesting the Veteran's hearing thresholds were significantly better in the right ear and significantly worse in the left ear. The reported pure tone thresholds are indicated to be the best responses. The examiner noted that the speech recognition scores were not believed to be reliable. Finally, the VA audiologist noted that the Veteran did not appear to have trouble hearing conversational level speech. Despite the unreliability of the hearing thresholds, the VA examiner opined that the Veteran's hearing loss was not caused by acoustic trauma in service.  In support of this opinion, the VA examiner noted that the Veteran's separation examination did not show a significant threshold shift from his entrance examination. 

In an August 2010 statement, the Veteran's stepdaughter stated that she had noticed that the Veteran had decreased hearing when she was a child, and that it has gotten worse in recent years.

In a September 2010 statement, the Veteran's friend stated that he had noticed that the Veteran's hearing was getting worse. 

In a VA audiology consult note from December 2015, a VA audiologist noted that the Veteran reported hearing difficulties in both ears and had previously been provided with hearing aids by the VA. The VA audiologist diagnosed the Veteran with stable mild to moderate sensorineural hearing loss, bilaterally.

In its May 2015 remand, the Board requested that an additional opinion be obtained as to whether it was as likely as not that the Veteran's bilateral hearing loss was related to his service, including on a delayed or latent onset theory of causation. The Board indicated that for the purposes of rendering this opinion, the examiner was to assume as true that the Veteran was exposed to excessive in-service noise.  The examiner was to comment on the significance, if any, of the Veteran's complaints of hearing problems within six months of separation from service and the VA audiograms dated in January 1981 and April 1982.

The requested opinion was obtained in January 2016. Following a review of the file, the VA audiologist who conducted the August 2010 VA examination provided a new opinion as to the etiology of the Veteran's bilateral hearing loss. The audiologist again opined that the Veteran's hearing loss was less likely than not incurred or caused by his in-service acoustic trauma. As a rationale for this opinion, the VA audiologist noted that noise exposure characteristically results in a high frequency hearing loss, unlike the low frequency hearing loss noted on the Veteran's separation examination. The audiologist also noted that the hearing loss noted on the separation examination was not noted in the 1981 audiological evaluation. He further noted that the significant decrease in hearing loss noted on the 1982 audiological evaluation was not noted on the 1981 audiological evaluation, and that occupational noise exposure during the period between the 1981 and 1982 evaluations could not be ruled out. The audiologist further noted that there were conductive components found in the right ear on a hearing test in early 2004, and that conductive components in the lower frequencies are not consistent with noise induced hearing loss.  The audiologist also noted that the VA otolaryngologist suspected possible otosclerosis and reported that the Veteran's hearing had been decreasing "in the past several years," long after leaving service. The audiologist noted several times in his rationale that the Veteran had normal hearing at the time of separation. The audiologist opined that the audiology and otolaryngology examinations in 2004 were more consistent with middle ear disorder rather than nerve damage from acoustic trauma. For these reasons, the audiologist opined that the Veteran's present hearing loss was not the result of latent onset or noise exposure in the service, but rather by factors unrelated to military service.

Given the Veteran's report of continuous symptoms the Board very carefully considered whether service connection could be granted based upon continuity of symptomatology.  As explained by the Court in Walker, there are two ways to establish service connection for a chronic disease.  The first way is for the chronic disease to be identified during service or within the presumptive period.  In this case, the Veteran was not diagnosed with hearing loss during service and it was not identified.  The service treatment records do not document any complaints of hearing loss.  While the separation examination had some elevated thresholds over 20 decibels in the right ear, the April 1980 examination still did not demonstratae hearing loss in accordance with 38 C.F.R. § 3.385.  See Hensley  v. Brown, 5 Vet. App. 155, 157 (1993); see also McKinney v. McDonald, No. 13-2273, 2016 WL 932820, *3 (Vet. App. March 2016) (explaining that if hearing loss does not meet 38 C.F.R. § 3.385 at entrance the presumption of soundness applies).  As such, the chronic disease (hearing loss) was not established during service.  The condition was also not established during the presumptive period, or within one year of the Veteran's separation from service in May 1980.  In fact, the January 1981 VA examination failed to reflect a diagnosis of hearing loss in accordance with 38 C.F.R. § 3.385.  

The second way to establish service connection for a chronic disease occurs when a chronic disease is noted during service but is either not chronic or the diagnosis could be legitimately questioned.  In such a case a showing of continuity of related symptomatology after discharge is required in order to grant service connection.  Arguably, in this case, there is some notation given the elevated thresholds reflected on the April 1980 separation examination along with the comment of decreased hearing in the low frequency range.  However, the Board finds that the weight of the competent and credible evidence does not establish chronic and continuous symptoms of hearing loss in service and continuously after service.  In this regard, the Veteran currently asserts he had hearing loss since service.  He also submitted several lay statements in support of his claim.  Many of the lay statements reflect that the hearing loss was "getting worse" but do not reflect the onset of the condition.  The statement of his step-daughter indicated the Veteran had hearing loss for many years and she even recalled her mother being angry that he could not hear when she was very little.  Her report of knowing him for about 20 years would be close to the time of the Veteran's discharge.  The Veteran and his stepdaughter are competent to report symptoms of decreased hearing.  However, the objective evidence does not support the conclusion.  While the Veteran currently asserts continuous symptoms since service, the record reflects that he denied the presence of hearing loss in the April 1980 report of medical history.  Examination in November 1980, just six months after his discharge reflects normal hearing with thresholds of 20 or below in all frequencies that the examiner described as being "excellent test results" and reflecting "better than average hearing."  During the August 2010 VA examination he reported that he was aware of hearing loss "a couple years after leaving service."  Significantly, during that same examination he reported that he noticed the tinnitus "right after [he] got out of the Navy."  In other words, the Veteran's own report of continuous symptoms has not been consistent.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  In light of the inconsistencies, the Board finds that the Veteran and his step-daughter's lay assertions alone are not sufficient to establish hearing loss in service and since service.  The Board finds that the medical evidence generated at the time of the Veteran's period of service, including the Veteran's statements and responses on medical questionnaires, to be highly probative.  These records are contemporaneous with the Veteran's period of service and contain information that is inherently more reliable than that recorded at a later time.  Furthermore, objective testing after service failed to demonstrate hearing loss.  Thus, service connection for hearing loss on a presumptive basis under 38 C.F.R. § 3.303(b) is not warranted. 

The Board also finds that the weight of the competent and credible evidence establishes that the current hearing loss is not medically related to active service.  The August 2010 VA audiometric evaluation report indicates that the audiologist opined that it was less likely than not that the hearing loss was attributable to the noises to which the Veteran was exposed in service.  The basis for the audiologist's opinion was that the Veteran's hearing was within normal limits upon his entrance and exit from active service, and that there was no evidence of a threshold shift in the entrance and exit audiograms.  Furthermore, in January 2016 VA Examination, a VA examiner reiterated that the condition was not related to service.  The examiner reviewed the records and provided a detailed rationale.  Specifically, the examiner noted that decreased hearing in low frequency ranges, as was noted in the Veteran's separation examination, was not consistent with noise-related hearing loss as noise exposure characteristically results in high frequency loss.  He also noted that hearing was normal in 1980 and then high frequency loss was noted in 1982.  The examiner explained that the loss was not evidence 15 months earlier and the Veteran worked as a pipefitter after service and therefore occupational noise after leaving service could not be ruled out.  Furthermore, the examiner pointed to the 2004 results reflecting "mixed" loss and explained that the results of this examination revealed conductive components in the right ear.  He reported that conductive components in lower frequencies are not consistent with noise induced hearing loss and the findings were more consistent with middle ear disorder instead of nerve damage from acoustic trauma.  The Board finds the August 2010 and January 2016 VA medical opinions to be highly probative.  The VA examiners reviewed the Veteran's service treatment records, medical records, and claims file before rending opinions.  The August 2010 audiologist solicited a medical history from the Veteran and conducted a physical examination of the Veteran, and the January 2016 examiner reviewed the Veteran's claims file and cited to specific findings in the record in rendering his opinion.  Both examiners provided explanations and rationales for their opinions.  The Board finds that the opinions are based upon sufficient facts and data, and are consistent with the Veteran's service treatment records.  The opinions are therefore probative. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran has made a general assertion that his hearing loss is related to noise exposure in service.  The Board notes that the Veteran is competent to describe being exposed to loud noise and is competent to describe an observable symptom such as loss of hearing as this is an observable symptom. See Jandreau v. Nicholson, 492 F.3d at 1376-77.  The Board, however, cannot rely on the Veteran's general assertion as to medical nexus to service because he is not shown to possess the type of medical expertise that would be necessary to opine regarding the etiology of hearing loss.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011). The question of causation in this case involves a complex medical issue that the Veteran is not competent to address as it involves knowledge of different types of hearing loss and interpretation of testing.  Indeed as noted by the January 2016 examiner, hearing loss can have several different causes and the cause may result in a different presentation of symptoms and audiologic findings.  Moreover, neither the Veteran nor his representative has produced a medical opinion to contradict the conclusions of the examiners.  Thus, there is no competent medical evidence to establish a nexus between the current right ear hearing loss and any documented event or incident of service.

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the sensorineural hearing loss is related to service. As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for hearing loss is denied.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


